                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 MICHAEL A. SANDERS,

                      Plaintiff,

                      v.                            CAUSE NO.: 3:19-CV-328-JD-MGG

 CHARLES BOWEN, et al.,


                      Defendants.

                                   OPINION AND ORDER

       Michael A. Sanders was a prisoner when he initiated this lawsuit. Following his

release, he filed an amended complaint (ECF 10) under 42 U.S.C. § 1983 alleging that he

was wrongly charged and convicted with a disciplinary offense that was later

dismissed. As a result, he was transferred from the South Bend Re-entry Center to

Westville Correctional Facility and lost his job. Although the conviction was dismissed

and the sanctions were rescinded, he was not sent back to the re-entry center because

the time to his earliest possible release date was too short. As a result, he finished

serving his sentence at Westville Correctional Facility. Although Sanders has now paid

the filing fee in this case, pursuant to 28 U.S.C. § 1915A, the court must still review a

prisoner complaint and dismiss it if the action is frivolous or malicious, fails to state a

claim upon which relief may be granted, or seeks monetary relief against a defendant

who is immune from such relief. Courts apply the same standard under Section 1915A

as when deciding a motion under Federal Rule of Civil Procedure 12(b)(6). Lagerstrom v.
Kingston, 463 F.3d 621, 624 (7th Cir. 2006). To survive a motion to dismiss under Rule

12(b)(6), a complaint must state a claim for relief that is plausible on its face. Bissessur v.

Indiana Univ. Bd. of Trs., 581 F.3d 599, 602-03 (7th Cir. 2009). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id. at 603.

Furthermore, “[a] document filed pro se is to be liberally construed, and a pro se

complaint, however inartfully pleaded, must be held to less stringent standards than

formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007). To state

a claim under 42 U.S.C. § 1983, a plaintiff must allege: “(1) that defendants deprived

him of a federal constitutional right; and (2) that the defendants acted under color of

state law.” Savory v. Lyons, 469 F.3d 667, 670 (7th Cir. 2006).

       Sanders’ amended complaint, like his earlier complaint, names three defendants

and seeks reimbursement of lost wages resulting from the unfounded disciplinary

charge that caused him to lose his employment. As explained previously, a prisoner

does not have a liberty or property interest in a prison job, and thus deprivation of that

job does not violate his procedural due process rights. DeWalt v. Carter, 224 F.3d 607,

613 (7th Cir. 2000). Furthermore, Sanders does not have a protected liberty interest in a

particular security classification. Due process is only required when punishment

extends the duration of confinement or imposes “an atypical and significant hardship

on him in relation to the ordinary incidents of prison life.” Sandin v. Conner, 515 U.S.

472, 484 (1995). See also DeTomaso v. McGinnis, 970 F.2d 211, 212 (7th Cir. 1992)




                                               2
(“[P]risoners possess neither liberty nor property in their classifications and prison

assignments.”).

       Sanders’ earlier complaint did not state a claim because it did not explain how

the change in classification that he experienced posed either an “atypical” or

“significant” hardship in relation to the ordinary incidents of prison life. Although this

court expressed doubt that Sanders could make such a showing, he was granted an

opportunity to amend his complaint. In his amended complaint, Sanders explains that

the job he held was a community job, not a prison job, and that he received all the

benefits of a regular employee. The earnings from this job allowed him to support his

family and he was in the process of buying a house prior to losing his job. Before he was

terminated, he suffered a work-place injury. Sanders asserts that the conduct report

jeopardized his workers compensation claim, but documentation attached to the

complaint does not support his assertion. While his claim was denied, it was not denied

because he is no longer an employee. His claim was denied because of a determination

that additional treatment for his minor injury was unwarranted. Sanders is currently

receiving unemployment. The court understands that the conduct report at issue here

caused Sanders to lose his employment, jeopardized his ability to support his family,

and impacted his ability to proceed with purchasing a home. Those are not insignificant

harms. And yet, whether Sanders held a prison job or a community job, to proceed he

must demonstrate “an atypical and significant hardship on him in relation to the

ordinary incidents of prison life.” Sandin, 515 U.S. at 484. In relation to the ordinary

incidents of prison life, the harms Sanders suffered are not either atypical or significant


                                              3
hardships. Rather, they are hardships that prisoners typically face. Therefore, Sanders

has not stated a claim.

       For these reasons, this case is DISMISSED pursuant to 28 U.S.C. § 1915A for

failure to state a claim.

       SO ORDERED on July 9, 2019

                                                   /s/ JON E. DEGUILIO
                                               JUDGE
                                               UNITED STATES DISTRICT COURT




                                           4
